Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP H1147640 (hereinafter JP ‘640) in view of Parkinson (US 20080251468).


    PNG
    media_image1.png
    367
    469
    media_image1.png
    Greyscale


As regarding claim 11, JP ‘640 as modified discloses all of limitations as set forth above.  JP ‘640 as modified discloses the claimed invention for further comprising an equalization pipe (annotated fig. 1) configured to communicate between an inside of the pressure vessel and an inside of a flow path of the gas discharged from the exhaust port.
As regarding claim 12, JP ‘640 as modified discloses all of limitations as set forth above.  JP ‘640 as modified discloses the claimed invention for wherein the equalization pipe communicates with the inside of the pressure vessel at a position vertically above the opening (annotated fig. 1).  
As regarding claim 13, JP ‘640 as modified discloses all of limitations as set forth above.  JP ‘640 as modified discloses the claimed invention for wherein the particle storage chamber comprises: a particle diffusion space in which a flow of the particles discharged through the opening gradually diffuses radially outward in the particle storage chamber, a lower boundary of the particle diffusion space coinciding with a position at which the diffusing particles hit an inner surface of the particle storage chamber; and a particle accumulation space formed vertically below the particle 
As regarding claim 14, JP ‘640 as modified discloses all of limitations as set forth above.  JP ‘640 as modified discloses the claimed invention except for further comprising a feeding pipe that is connected to a filter that captures fine particles unseparated from the gas in the cyclone and discharged through the exhaust port along with the gas and that is configured to send the fine particles captured by the filter into the particle storage chamber, wherein the feeding pipe communicates with the particle storage chamber at a position vertically below the particle diffusion space and vertically above the particle accumulation space.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide further comprising a feeding pipe that is connected to a filter that captures fine particles unseparated from the gas in the cyclone and discharged through the exhaust port along with the gas and that is configured to send the fine particles captured by the filter into the particle storage chamber, wherein the feeding pipe communicates with the particle storage chamber at a position vertically below the particle diffusion space and vertically above the particle accumulation space in order to enhance device performance, since it was known in the art as shown in Llamas et al (US 20140150654; feeding pipe is 5 and filter is 4).
As regarding claim 15, JP ‘640 as modified discloses all of limitations as set forth above.  JP ‘640 as modified discloses the claimed invention except for wherein a distance between a lower end of the particle diffusion space and an upper end of the particle accumulation space is equal to an opening diameter of a connection port of the 
As regarding claim 16, JP ‘640 as modified discloses all of limitations as set forth above.  JP ‘640 as modified discloses the claimed invention except for wherein an end of the feeding pipe on a connection port side thereof facing the particle storage chamber is inclined obliquely downward at 20o or more relative to a horizontal direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein an end of the feeding pipe on a connection port side thereof facing the particle storage chamber is inclined obliquely downward at 20o or more relative to a horizontal direction in order to enhance device performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As regarding claim 17, JP ‘640 as modified discloses all of limitations as set forth above.  JP ‘640 as modified discloses the claimed invention except for a gasification combined power generating device comprising the cyclone integrated type storage device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a gasification combined power 
Claims 18-19 are rejected with similar reasons as stated in claims 10 and 13-14 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DUNG H BUI/           Primary Examiner, Art Unit 1773